Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2004

D'Iorio v. Majestic Lanes Inc
Precedential or Non-Precedential: Precedential

Docket No. 03-1788




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"D'Iorio v. Majestic Lanes Inc" (2004). 2004 Decisions. Paper 550.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/550


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 03-1788
                                      ___________

                                    JOHN D'IORIO;
                                    DIANE D'IORIO

                                              v.

                               MAJESTIC LANES INC.,
                               a New Jersey Corporation,

                                            Appellant
                                      ___________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

                                (D.C. No. 01-cv-00809)
                  District Judge: The Honorable Harold A. Ackerman
                                     ___________

                               ARGUED MARCH 9, 2004

 Before: SLOVITER, NYGAARD, Circuit Judges and OBERDORFER, District Judge*

                                  (Filed June 16, 2004)
                                      ___________




*. Hon. Louis F. Oberdorfer, Senior District Judge, United States District Court for the
District of Columbia, sitting by designation.
Anthony S. McCaskey, Esq. (Argued)
Peter B. Van Deventer, Jr., Esq.
St. John & Wayne
Two Penn Plaza East
Newark, NJ 07105
             Counsel for Appellant


Scott K. McClain, Esq. (Argued)
Winne, Banta, Hetherington & Basralian
25 Main Street
Court Plaza North
Hackensack, NJ 07602
             Counsel for Appellee

                          ORDER AMENDING SLIP OPINION


         It is now ordered that the published Opinion in the above case filed June 3, 2004,

be amended as follows:

         On page 2, the seventh line of the second paragraph under section I, delete

“arbitration”, and insert “trial de novo”. The sentence should now read:

         Following the passage of the thirty-day limitation on demands for
         trial de novo, D’Iorio filed a document styled as a “Notice of
         Withdrawal of Demand for Trial De Novo,” requesting that the
         District Court withdraw his demand for a trial de novo and reinstate
         the arbitration award.

                                     By the Court


                                       /s/ Richard L. Nygaard
                                     Circuit Judge

Dated:     6/16/2004